DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on August 19, 2022 has been entered. 
	Claims 1-23 are pending. Claims 1-21 are under examination. Claims 22 and 23 remain withdrawn as being drawn to a non-elected invention.  

Response to Arguments
3.	Applicant’s arguments filed on August 19, 2022 have been fully considered. 
	Objections to the Drawings
	Applicant argues that the objections should be withdrawn in view of the submission of replacement drawing sheets for Figures 9-15 (Remarks, page 7).
	This argument was persuasive in part. The objection concerning the text in Figure 13 that describes the fusion amplicons and amplicons has been withdrawn as being obviated by the submission of replacement drawing sheets. The objections concerning the legibility of the axes in Figures 9-15 has been maintained, though, because the values on the axes in these figures remain blurry. Presenting each panel in the figures on a separate sheet to allow for further enlargement may address the issue. 
	Objection to the Abstract
	Applicant’s response does not appear to address the objection to the abstract. It has been withdrawn because the replacement abstract filed with the response renders moot the objection for undue length.
	Claim Objections
	Applicant’s response does not appear to address the objections to claims 1, 4, 11, 13, 14, and 21. The objections have been withdrawn since they have been obviated by the claim amendments.
	Rejection of claims 1-21 under 35 U.S.C. 112(b)
	Applicant’s arguments on pages 8-10 have been fully considered and are persuasive in part. In particular, Applicant’s argument concerning the issues raised concerning claims 1, 15, 19, and 20 were persuasive. These bases for rejection have been withdrawn. 
	Claim 21 remains rejected under 35 U.S.C. 112(b), though, because since claim 1 can use either double-stranded or a single-stranded target nucleic acid, the term “the opposite strand of the target nucleic acid” lacks proper antecedent basis. Applicant could address the issue by amending claim 21 to additionally require the target nucleic acid to be double-stranded.

Drawings
4.	The replacement drawings filed on August 19, 2022 are objected to because the values on the axes in each of Figures 9-15 remain blurry. Presenting each panel in the figures on a separate sheet to allow for further enlargement may address the issue. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from claim 1 and recites “the opposite strand of the target nucleic acid” in line 2. As discussed above in the “Response to Arguments,” the target nucleic acid in claim 1 may be double-stranded or single-stranded. Since claim 21 does not also require use of a double-stranded target nucleic acid, there is insufficient antecedent basis for “the opposite strand of the target nucleic acid” in line 2. Applicant could address the issue by amending claim 21 to require use of a double-stranded target nucleic acid. 

Allowable Subject Matter
6.	Claims 1-20 are allowed. 

Conclusion
7.	Claims 1-20 are allowed. Claim 21 is rejected, but would be allowable upon correction of the antecedent basis issue noted above. Reasons for allowance were provided in the Non-Final Rejection mailed on May 19, 2022.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637